Citation Nr: 1535272	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an anxiety disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1984, from February 2003 to May 2004, from August 2005 to October 2006, and from September 2008 to July 2011.  He served two tours in Iraq and one in Afghanistan.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  A June 2015 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU). 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD has been raised by the record in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The September 2012 statement of the case listed the issue as service connection for anxiety disorder not otherwise specified with features of post-traumatic stress disorder and major depressive disorder (claimed as anxiety and depression).  The Board notes that on his July 2011 claim the Veteran requested service connection for anxiety and depression.  Furthermore since that time he has submitted a separate claim for service connection for PTSD.  Consequently, the issue currently on appeal is a claim for service connection for an anxiety disorder and for a major depressive disorder and does not encompass PTSD.


FINDINGS OF FACT

1.  The Veteran had four periods of active service, two of these included deployments to Iraq and one a deployment to Afghanistan.

2.  Pre-existing anxiety and major depressive disorders increased in severity during the Veteran's fourth and final period of service.  


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder and a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

At his May 2014 hearing the Veteran asserted that he has an anxiety disorder and depression due to his military service in Iraq and Afghanistan.  The Veteran has reported that his jobs during service included cook and prison guard.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The Veteran's service entrance examinations for his 2nd, 3rd, and 4th periods of service are not of record.  Thus, the Veteran is presumed to have been in sound condition upon entry.  See 38 U.S.C. § 1111.  However, a January 2001 VA treatment record, prior to the Veteran's 2nd period of service, shows a diagnosis of major depressive disorder.  Also, an April 2008 VA psychiatric assessment, prior to the Veteran's 4th period of service noted recurrent major depressive disorder and anxiety.  Furthermore, a September 2008 service treatment record (STR), dated a few days prior to the Veteran's 4th enlistment, contains a diagnosis of depression.  It was noted that the Veteran had been started on treatment for depression after his 2006 deployment.  The depression was noted to be under control and the Veteran was cleared for deployment.  Based on the above, the Board finds that the presumption has been rebutted by clear and unmistakable evidence with respect to the Veteran's fourth and final period of service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id. at 1096.

The Board finds that the presumption of soundness has not been fully rebutted.  In this case the medical evidence indicates that the Veteran's anxiety disorder and major depressive disorder increased in severity during service.  This is shown by Social Security Administration (SSA) records dated in October 2009, during the Veteran's final period of service, which indicate treatment for depression.  This is also shown by VA treatment records dated in October, November and December 2010, also during the Veteran's final period of service, showing treatment for major depressive disorder and severe anxiety disorder.  

The Board further notes that on VA examination in December 2011 the examiner opined that it was at least as likely as not that the Veteran's symptoms of anxiety disorder with features of PTSD and general anxiety and his major depressive disorder were caused by or the result of the Veteran's three tours in the Middle East.

Finally, in May 2012 the Veteran's VA psychiatrist wrote that he had been treating the Veteran since January 2007.  He stated that the Veteran had anxiety disorder with symptoms of PTSD and major depression recurrent.  The psychiatrist noted that the Veteran had various stressors during his multiple deployments and he has been consistently seeking treatment since that time.  He stated that he believed that the Veteran's multiple deployments had significantly contributed to his mental health difficulties.

The Board recognizes that there is an March 2012 RO memorandum in which a VA representative at the RO indicated that the Veteran's reported in-service stressors could not be verified.  However, the current issue on appeal is not a PTSD claim.  

The record does not contain clear and unmistakable evidence indicating that the increase in severity of the Veteran's disability during service was due to the natural progress of the disease.

Based on the above, the Board finds that the Veteran's pre-existing anxiety and major depressive disorders increased in severity during the Veteran's final period of service and that the increase in disability was not due to the "natural progress" of the preexisting disease or injury.  See 38 U.S.C. § 1111.  In particular the Board notes that VA treatment records during the Veteran's final period of service indicate that his anxiety was severe.  The Veteran's anxiety disorder was not noted to be severe prior to the Veteran's final period of service.  Aggravation is also supported by the opinions of  both the December 2011 VA examiner and the Veteran's VA treating psychiatrist who have attributed the Veteran's major depressive disorder and anxiety disorder to the Veteran's military service.  There are no medical opinions to the contrary.  Accordingly the Board finds that the Veteran's anxiety and major depressive disorders were aggravated by service and that service connection for these disorders is warranted.  38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for an anxiety disorder and major depressive disorder is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


